 

Exhibit 10.18

 

Eastern Virginia Bankshares, Inc.

Base Salaries for Executive Officers

 

As of March 1, 2016

 

The current base salaries for the executive officers of Eastern Virginia
Bankshares, Inc. (the “Company”) are as follows:

 

Joe A. Shearin
President and Chief Executive Officer of the Company and EVB  $ ‎353,551        
J. Adam Sothen
Executive Vice President and Chief Financial Officer of the Company and EVB 
$‎173,578         James S. Thomas
Executive Vice President and Chief Credit Officer of EVB  $‎173,875        
Douglas R. Taylor
Executive Vice President and Chief Risk Officer of EVB  $‎153,752        
Ann-Cabell Williams
Executive Vice President and Retail Executive of EVB  $‎153,752         Bruce T.
Brockwell
Executive Vice President and Director of Commercial Banking of EVB  $‎153,749 
       Mark C. Hanna
Executive Vice President and President, Tidewater Region of EVB  $‎229,500    
    Dianna B. Emery
Executive Vice President and Chief Operations Officer of EVB  $‎152,290 

 

  



